PD-1595-14
                                                                              COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                              Transmitted 5/22/2015 3:39:11 PM
      May 27, 2015                                                              Accepted 5/26/2015 8:27:06 AM
                                                                                                ABEL ACOSTA
                                                                                                        CLERK
                                    PAUL JOHNSON
                             CRIMINAL DISTRICT ATTORNEY
                           DENTON COUNTY COURTS BUILDING , 3 RD FLOOR
                                   1450 E. McKINNEY, Suite 3100
                                          P. 0 . BOX 2344
MAIN NUMBER 940-349-2600              DENTON , TEXAS 76202              HOT CHECKS 940-349-2700
MAIN FAX 940-349-2601
www.dentoncounty.com


                                        May 22, 2015


Abel Acosta, Clerk
Court of Criminal Appeals
P. 0. Box 12308, Capitol Station
Austin, Texas 78711

       RE:     Roger Liverman v. Texas ; Aaron Liverman v. Texas
               Court of Criminal Appeals No. PD-1595-14 ; PD- 1596-14

Dear Mr. Acosta:

       After Appellant' s counsel brought this matter to my attention, I realized that I
unfortunately made a mistake in answering one of the panel ' s questions at oral argument
on this case on May 20, 2015 . When asked about the judgment in the civil trial dealing
with the liens, I mistakenly said Katheryn Payne Hall won a $75 ,000 judgment. In fact,
the judgment read that both liens, amounting to a total of $57 ,000, were found to be
fraudulent, and Aaron and Roger Liverman were ordered to pay $15 ,001.87 in attorney
fees. I have attached the judgment from the civil case. I inadvertently spoke of the
rounded-up value found fraudul ent and the attorney' s fees together as the judgment
against Aaron and Roger Liverman, when it was actually attorney ' s fees that were
awarded and the amount found to be fraudulent. I have conferenced with Appellants '
counsel about the matter, informed him of this letter and attachment, and have sent him a
copy of this letter and attachment.

                                                   Sincerely,




                                                   Assistant Criminal District Attorney
                                                   Denton County, Texas
                                  CAUSE NO. 2008-60298-393                                    ,r..- ! !_   ED
                                                                                    09 JUL 29 p
KATHERYN PAYNE,                              §               IN THE   DISTRICits~¥~              , ., .. ,H12: 35
    Plaintiff                                §                                      T111~r c~
                                                                                            Lc:: ;;' ..,t\S T[f11
                                             §                                                        .. >,, £iN C.' t .. T~
v.                                           §               393RD JUDICIAL     'i>tsnu
                                             §                                                                n c~ury
ROGER LIVERMAN and                           §
AARON LIVERMAN,                              §
    Defendants.                              §               DENTON COUNTY, TEXAS



                                          JUDGMENT

        BE IT REMEMBERED that on the 22nd day of July, 2009, came to be heard the above-

styled and numbered cause, and came Plaintiff/Counter-Defendants, Katheryn Payne and Joseph

J. Hall, by attorney, Kristen M. Pannell, and announced ready for trial; and came

Defendants/Counter-Plaintiffs, Roger Liverman and Aaron Liverman, by attorney, Aaron Bitter,

and announced ready for trial. A jury having been demanded, six good and lawful jurors were

selected, impaneled and sworn, and together with the Judge heard and considered the pleadings,

testimony and arguments of the parties, the jury retired to consider its verdict. Thereafter on the

24th day of July, 2009 the jury returned its verdict in favor of Plaintiff/Cross-Defendants. The

Court received and noted the verdict on its docket and being of the opinion that Plaintiff should

have clear title to the possession of the premises described in Plaintiff's Original Petition and

that the Defendants/Cross-Plaintiffs should take nothing from their counterclaims as in said

verdict specified:

        IT IS THEREFORE ORDERED, AJUDGED and DECREED that the claim of lien

filed by Roger Liverman on or about July 22, 2008, bearing Instrwnent Number 2008-80155, on

the property legally described as OT Krum, Block 31, Lot 7 (E 60') 8 000201North4th Street,

better known as 201 N. 4th Street, Krum, Texas 76249 is found to be fraudulent.



Order                                                                                Page 1
. .. ' . . -.!.. ,



                        IT IS FURTHER ORDERED, AJUDGED and DECREED that the claim of lien filed

                 by Aaron Liverman on or about July 22, 2008, bearing Instrument Number 2008-80154, on the

                 property legally described as OT Krum, Block 31, Lot 7 (E 60') 8 000201North4th Street, better

                 known as 201N.4th Street, Krum, Texas 76249 is found to be fraudulent.

                        IT IS FURTHER ORDERED, AJUDGED and DECREED that Plaintiff have and

                recover, and that Defendants pay to Plaintiff the sum of $0.00 as damages, plus attorney fees in

                the amount of $15,001.87, together with interest accruing at the rate of 5% per annum from the

                date of judgment until paid.

                        IT IS FURTHER ORDERED, AJUDGED and DECREED that Plaintiff/Counter-

                Defendants did not breach a contract pertaining to services rendered at 201 N. 4th Street, Krum,

                Texas 76249 with either Defendant/Cross-Plaintiff.

                        IT IS FURTHER ORDERED, AJUDGED and DECREED that Plaintiff/Counter-

                Defendants did not defame any or either Defendant/Cross-Plaintiff.

                        IT IS FURTHER ORDERED, AJUDGED and DECREED that Defendants/Counter-

                Plaintiffs have and recover, and that Plaintiffi'Counter-Defendants pay to Defendants/Counter-

                Plaintiffs the sum of $0.00 as damages.

                        IT IS FURTHER ORDERED, AJUDGED and DECREED that Plaintiff is entitled to

                such writs and abstracts as are necessary to effect execution of this Judgment.



                                                                   , 2009.




                Order                                                                             Page2